Case 8:21-cv-00775-DOC-ADS Document 3 Filed 04/24/21 Page 1 of 2 Page ID #:50




 1   GESSIN LTD
 2   Jesse Gessin (SBN 263889)
     Jesse@Gessin.Ltd
 3   Mailing – 806 E. Avenida Pico, Suite I-291,
 4   San Clemente, CA 92673
     Physical – 910 South El Camino Real, Suite 201,
 5   San Clemente, CA 92672
 6   Tel.: (949) 328-6629
 7   Attorney for Plaintiff Dannielle Fewster

 8

 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     DANNIELLE FEWSTER, an individual, Case No.: 8:21-cv-00775
12
         Plaintiff,
13
     -vs-                                       [PROPOSED] TEMPORARY
14                                              RESTRAINING ORDER
     HOAG MEMORIAL HOSPITAL
15   PRESBYTERIAN, a California
     Corporation; and DOES 1 through 25,
16   inclusive,
17          Defendants.
18
     Steven Bloom, an individual,
19
            Party in Interest
20

21

22

23

24

25

26

27

28

                                                             [PROPOSED] TEMPORARY
                                                                RESTRAINING ORDER
Case 8:21-cv-00775-DOC-ADS Document 3 Filed 04/24/21 Page 2 of 2 Page ID #:51




 1                                   [PROPOSED] ORDER
 2         The Court, having considered Plaintiff’s Complaint, Declarations of Dannielle
 3   Fewster and Jesse Gessin, and Plaintiff’s Ex Parte Application for Temporary
 4   Restraining Order/Preliminary Injunction against Defendant Hoag Memorial Hospital
 5   Presbyterian, and for good cause appearing that Plaintiff has shown a likelihood of
 6   success on the merits and the potential irreparable harm of a substantial nature, the
 7   application is HEREBY GRANTED and the Court makes the following Orders:
 8         1.     That a Temporary Restraining Order (“TRO”) be issued requiring
 9   Defendant Hoag Memorial Hospital Presbyterian, to the extent permissible within
10   applicable medical standards of care, institute life sustaining medical treatment
11   including, but not limited to, mandating introduction of nutritional support, insertion of
12   a tracheostomy tube, gastric tube, and to provide other medical treatments and protocols
13   designed to promote Susan’s maximum level of medical improvement and provision of
14   sufficient time to evaluate Susan’s responsiveness to treatment, and enter any other such
15   relief the Court deems just and appropriate under the circumstances;
16         2.     Counsel for Plaintiff will be responsible for serving this Order on all parties
17   immediately and file a proof of service to that effect.
18         3.     The TRO shall expire on Tuesday, April 27, 2021, at 5:00 p.m.
19         IT IS SO ORDERED.
20

21

22    Dated: April 24, 2021
23
                                                 DAVID O. CARTER
                                                 United States District Judge
24

25

26

27

28

                                                -1-
